           Case 5:20-cv-03217-SAC Document 6 Filed 09/17/20 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

DOUGLAS STICKLE,

               Plaintiff,

               v.                                             CASE NO. 20-3217-SAC

SHAWNEE COUNTY DISTRICT
ATTORNEY, et al.,

               Defendants.

                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

       Plaintiff Douglas Stickle is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Complaint that are discussed herein.

I. Nature of the Matter before the Court

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff is a

pretrial detainee at the Shawnee County Jail in Topeka, Kansas. The Court granted Plaintiff

leave to proceed in forma pauperis.

       Plaintiff’s allegations in his Complaint involve his state criminal proceedings. See State

v. Stickle, Case No. 18-CR-3297, filed December 6, 2018, in Shawnee County District Court.

Plaintiff alleges excessive bond and speedy trial violations.       Plaintiff sues the prosecuting

attorney and the State of Kansas. Plaintiff seeks immediate release from custody and dismissal

of his state criminal case.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.


                                                 1
           Case 5:20-cv-03217-SAC Document 6 Filed 09/17/20 Page 2 of 7




§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

        “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant



                                                   2
          Case 5:20-cv-03217-SAC Document 6 Filed 09/17/20 Page 3 of 7




did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

       The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

       1. Younger Abstention

       The Court may be prohibited from hearing Plaintiff’s claims relating to his state criminal

case under Younger v. Harris, 401 U.S. 37, 45 (1971). “The Younger doctrine requires a federal

court to abstain from hearing a case where . . . (1) state judicial proceedings are ongoing;

(2) [that] implicate an important state interest; and (3) the state proceedings offer an adequate



                                                 3
           Case 5:20-cv-03217-SAC Document 6 Filed 09/17/20 Page 4 of 7




opportunity to litigate federal constitutional issues.” Buck v. Myers, 244 F. App’x 193, 197 (10th

Cir. 2007) (unpublished) (citing Winnebago Tribe of Neb. v. Stovall, 341 F.3d 1202, 1204 (10th

Cir. 2003); see also Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432

(1982)). “Once these three conditions are met, Younger abstention is non-discretionary and,

absent extraordinary circumstances, a district court is required to abstain.” Buck, 244 F. App’x

at 197 (citing Crown Point I, LLC v. Intermountain Rural Elec. Ass’n, 319 F.3d 1211, 1215 (10th

Cir. 2003)).

        It appears as though the first condition is met. Plaintiff’s state court criminal proceedings

in Case No. 18-CR-3297 are pending. An online Kansas District Court Records Search indicates

that the case is currently pending, with a status conference scheduled for September 24, 2020.

The second condition would be met because Kansas undoubtedly has an important interest in

enforcing its criminal laws through criminal proceedings in the state’s courts. In re Troff, 488

F.3d 1237, 1240 (10th Cir. 2007) (“[S]tate control over criminal justice [is] a lynchpin in the

unique balance of interests” described as “Our Federalism.”) (citing Younger, 401 U.S. at 44).

Likewise, the third condition would be met because Kansas courts provide Plaintiff with an

adequate forum to litigate his constitutional claims by way of pretrial proceedings, trial, and

direct appeal after conviction and sentence, as well as post-conviction remedies. See Capps v.

Sullivan, 13 F.3d 350, 354 n.2 (10th Cir. 1993) (“[F]ederal courts should abstain from the

exercise of . . . jurisdiction if the issues raised . . . may be resolved either by trial on the merits in

the state court or by other [available] state procedures.”) (quotation omitted); see Robb v.

Connolly, 111 U.S. 624, 637 (1984) (state courts have obligation ‘to guard, enforce, and protect

every right granted or secured by the constitution of the United States . . . .’”); Steffel v.




                                                    4
          Case 5:20-cv-03217-SAC Document 6 Filed 09/17/20 Page 5 of 7




Thompson, 415 U.S. 452, 460–61 (1974) (pendant state proceeding, in all but unusual cases,

would provide federal plaintiff with necessary vehicle for vindicating constitutional rights).

        “[T]he Younger doctrine extends to federal claims for monetary relief when a judgment

for the plaintiff would have preclusive effects on a pending state-court proceeding.” D.L. v.

Unified Sch. Dist. No. 497, 392 F.3d 1223, 1228 (10th Cir. 2004); see Buck, 244 F. App’x at 198.

“[I]t is the plaintiff’s ‘heavy burden’ to overcome the bar of Younger abstention.” Phelps v.

Hamilton, 122 F.3d 885, 889 (10th Cir. 1997).

       2. Request to have His State Criminal Charges Dismissed

       To the extent Plaintiff seeks immediate release or challenges the validity of his sentence

or conviction, his federal claim must be presented in habeas corpus. “[A] § 1983 action is a

proper remedy for a state prisoner who is making a constitutional challenge to the conditions of

his prison life, but not to the fact or length of his custody.” Preiser v. Rodriguez, 411 U.S. 475,

499 (1973) (emphasis added). When the legality of a confinement is challenged so that the

remedy would be release or a speedier release, the case must be filed as a habeas corpus

proceeding rather than under 42 U.S.C. § 1983, and the plaintiff must comply with the

exhaustion of state court remedies requirement. Heck v. Humphrey, 512 U.S. 477, 482 (1994);

see also Montez v. McKinna, 208 F.3d 862, 866 (10th Cir. 2000) (exhaustion of state court

remedies is required by prisoner seeking habeas corpus relief); 28 U.S.C. § 2254(b)(1)(A)

(requiring exhaustion of available state court remedies). “Before a federal court may grant

habeas relief to a state prisoner, the prisoner must exhaust his remedies in state court. In other

words, the state prisoner must give the state courts an opportunity to act on his claims before he

presents those claims to a federal court in a habeas petition.” O’Sullivan v. Boerckel, 526 U.S.

838, 842 (1999); see Woodford v. Ngo, 548 U.S. 81, 92 (2006); Rose v. Lundy, 455 U.S. 509,



                                                 5
            Case 5:20-cv-03217-SAC Document 6 Filed 09/17/20 Page 6 of 7




518–19 (1982). Therefore, any claim seeking release from imprisonment is not cognizable in a

§ 1983 action.

       In addition, this Court cannot order the State courts to open or close cases. See Presley v.

Presley, 102 F. App’x 636, 636–37 (10th Cir. 2004) (holding that any federal court order for

“investigation or prosecution of various people for various crimes” would “improperly intrude

upon the separation of powers”); Alexander v. Lucas, 259 F. App’x 145, 148 (10th Cir. 2007)

(holding that the Rooker-Feldman doctrine barred plaintiff’s request that the federal district court

order a State-court judge to grant relief).

       3. Immunity

       Plaintiff’s claims against the Shawnee County District Attorney fail on the ground of

prosecutorial immunity. Prosecutors are absolutely immune from liability for damages in actions

asserted against them for actions taken “in initiating a prosecution and in presenting the State’s

case.” Imbler v. Pachtman, 424 U.S. 409, 431 (1976). Plaintiff’s claims concerning his criminal

case fall squarely within the prosecutorial function. Plaintiff is directed to show cause why his

claims against the Shawnee County Attorney should not be dismissed based on prosecutorial

immunity.

V. Response Required

       Plaintiff is required to show good cause why his Complaint should not be dismissed for

the reasons stated herein. Failure to respond by the deadline may result in dismissal of this

action without further notice for failure to state a claim.

       IT IS THEREFORE ORDERED THAT Plaintiff is granted until October 16, 2020, in

which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why Plaintiff’s Complaint should not be dismissed for the reasons stated herein.



                                                   6
  Case 5:20-cv-03217-SAC Document 6 Filed 09/17/20 Page 7 of 7




IT IS SO ORDERED.

Dated September 17, 2020, in Topeka, Kansas.

                                 s/ Sam A. Crow
                                 Sam A. Crow
                                 U.S. Senior District Judge




                                    7
